NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    LEON JEROME DANIELS, Appellant.

                             No. 1 CA-CR 16-0486
                               FILED 9-19-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-105142-001
                The Honorable Michael W. Kemp, Judge

                       AFFIRMED AS CORRECTED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael Valenzuela
Counsel for Appellee

The Stavris Law Firm, PLLC, Scottsdale
By Christopher Stavris
Counsel for Appellant
                            STATE v. DANIELS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Diane M. Johnsen joined.


C R U Z, Judge:

¶1            Leon Jerome Daniels appeals his convictions and sentences
imposed after a jury found him guilty of six counts of child prostitution,
three counts of transporting a person with the purpose of prostitution, two
counts of receiving earnings of a prostitute, two counts of attempted
receiving earnings of a prostitute, two counts of pandering, one count of
attempted pandering, and one count of sexual conduct with a minor. For
the following reasons, we affirm as corrected.

               FACTUAL1 AND PROCEDURAL HISTORY

¶2            Daniels and his girlfriend, victim K.S., lived in California and
supported themselves with the proceeds of K.S.’s prostitution. Over K.S.’s
objection, Daniels eventually recruited victims A.C., a minor, and S.F. as
additional prostitutes to work for him. Daniels set the rules for how all
three victims were to find clients (“dates”) and collected the financial
proceeds of their sexual encounters.

¶3           In January 2015, Daniels drove K.S., S.F., and A.C. (“victims”)
from California to a hotel in Phoenix to solicit business during the week of
the Super Bowl. With the assistance of K.S., Daniels posted online
advertisements soliciting dates for the victims. As a result of the
advertisements, the victims engaged in multiple acts of prostitution, which
Daniels coordinated and from which Daniels collected payment. For dates
occurring at locations other than their hotel room, Daniels provided
transportation. On one occasion Daniels also engaged in sexual intercourse
with A.C.

¶4            Eventually, an undercover detective investigating sex
trafficking responded to A.C.’s internet advertisement. That detective


1      “We view the facts and all reasonable inferences therefrom in the
light most favorable to sustaining the convictions.” State v. Boozer, 221 Ariz.
601, 601, ¶ 2, 212 P.3d 939, 939 (App. 2009) (citation omitted).


                                      2
                            STATE v. DANIELS
                            Decision of the Court

arranged a date with A.C. and S.F. The three understood the two victims
were to engage in sexual intercourse with the undercover detective in
exchange for money.

¶5          When the detective arrived at the hotel, Daniels had left the
hotel room. When A.C. answered the door, the detective entered, along
with other members of the task force. S.F. identified Daniels as their
“pimp,” and officers located him in the hotel parking lot with K.S.

¶6            At a pretrial hearing addressing the State’s motion in limine
to preclude evidence related to the victims’ chastity, Daniels advocated for
admission of evidence relating to the victims’ past prostitution activity.
Daniels argued evidence of the victims’ prostitution in California was
probative of their credibility. Daniels further argued he would suffer
prejudice if he was not permitted to question the victims on their history of
prostitution. Daniels explained his defense theory required this testimony
be allowed because “it would show motive that they . . . could be accusing
[him] of something, . . . that [he] didn’t commit.” Daniels also argued that
the victims’ history of prostitution would show their motive to lie to the
police. The superior court granted Daniels’ requests to allow the evidence.

¶7             At trial, the State elicited testimony from the victims about
their prostitution activities in California at Daniels’ direction. A.C. and S.F.
testified to the protocol Daniels taught them to follow while they were on
dates with clients, and K.S. testified to the fact that she “trained” A.C. and
S.F. in prostitution.

¶8            A.C. testified Daniels and K.S. took pictures of her to use for
her internet advertisements and that Daniels gave her the name “Fire.” All
three victims testified that Daniels transported them from California into
Arizona for prostitution, and that Daniels handled the money the victims
received from their dates. Additionally, all three victims testified it was
Daniels’ idea to bring them to Arizona to prostitute.

¶9             The jury convicted Daniels of all the charged offenses except
sex trafficking of K.S. Daniels timely appealed. We have jurisdiction under
Article VI, Section 9, of the Arizona Constitution and Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and 13-4033(A).

                               DISCUSSION

¶10          Daniels argues the superior court erred by allowing the jury
to hear evidence of his other wrongs, crimes, and acts surrounding the
victims’ prostitution activities in California in the days preceding the


                                       3
                            STATE v. DANIELS
                            Decision of the Court

charged events. See supra ¶¶ 7-8. Because Daniels did not object at trial to
the introduction of the evidence, we review solely for fundamental error.
State v. Henderson, 210 Ariz. 561, 567, ¶ 19, 115 P.3d 601, 607 (2005). Under
fundamental error review, Daniels must establish that: (1) error occurred;
(2) it was fundamental; and (3) it caused him prejudice. Id. at 568, ¶¶ 22-24,
26, 115 P.3d at 608.

¶11           The Arizona Supreme Court “has long held that a defendant
who invited error at trial may not then assign the same as error on appeal.”
State v. Moody, 208 Ariz. 424, 453, ¶ 111, 94 P.3d 1119, 1148 (2004) (internal
quotations and citation omitted). Prior to trial, Daniels argued for the
admission of victims’ testimony related to their prior prostitution activities,
which included evidence of his own other acts. At no point did Daniels
object or request the court to limit that testimony. In fact, he stated, “[s]o if
I’m not allowed to bring up their past, how can I question their credibility
because that’s what’s going to be the issue . . . .”

¶12           After the court granted Daniels’ request to allow evidence of
the victims’ past, at trial, Daniels cross-examined the victims as to their
motive and credibility, which was consistent with his defense strategy that
K.S., and not he, oversaw the victims. This testimony was an integral part
of Daniels’ defense. See State v. Fulminante, 161 Ariz. 237, 248-49, 778 P.2d
602, 613-14 (1988) (finding no error where defense counsel strategically
stipulated to admission of the defendant’s prior convictions), aff’d, 499 U.S.
279 (1991). Therefore, no fundamental error occurred.

¶13            The superior court’s sentencing minute entry states that the
court sentenced Daniels to Class 5 felonies for count nine, attempted
pandering, and count ten, attempted receiving earnings of a prostitute.
Prior to jury deliberations, the superior court amended these counts as
“attempt” charges. Under A.R.S. § 13-1001(C)(5), if a defendant attempts a
Class 5 felony, the charge is classified a Class 6 felony. See A.R.S. § 13-3209
(pandering is a Class 5 felony); see also A.R.S. § 13-3204 (receiving earnings
of a prostitute is a Class 5 felony).

¶14           The superior court properly sentenced Daniels to amended
counts nine and ten as Class 6, non-dangerous felonies with two historical
prior felony convictions. See A.R.S. § 13-703(J) (2013). Accordingly, we
correct the court’s sentencing minute entry, filed July 7, 2016, to reflect
Daniels’ conviction of amended count nine, attempted pandering, a Class 6
felony and amended count ten, attempted receiving earnings of a
prostitute, a Class 6 felony. See State v. Vandever, 211 Ariz. 206, 210, ¶ 16,




                                       4
                          STATE v. DANIELS
                          Decision of the Court

119 P.3d 473, 477 (App. 2005) (recognizing this Court must correct an
inadvertent error found in the sentencing minute entry).

                              CONCLUSION

¶15           For the foregoing reasons, we affirm Daniels’ convictions and
sentences as corrected.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5